Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.    	Applicants’ arguments and amendments filed on 7/5/2022, overcome the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.
	
Status of the application
3. 	Claims 1, 2, 4, 6-8, 10, 13-16, 18-20, 22, 23, 26, 27 are pending in this office action.
Claims 22, 23 have been withdrawn.
Claims 1, 2, 4, 6-8, 10, 13-16, 18-20, 26 and 27 have been rejected.

Claim Objections
4.	Claims 22, 23 objected to because of the following informalities:  Claims 22, 23 recites as “Previously Presented” which should have status identifier as “Withdrawn” claims and therefore, these claims 22,23 have been objected in this office action.   Appropriate correction is required.

Rejections - 35 USC § 103
5a. — The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5b. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 1, 2, 4, 8, 10, 13-16, 18, 20, 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holz-Schietinger et al. US 2015/0305361 and as evidenced by NPL Zein tyrosine and also as evidenced by NPL Pea protein amino acids.

7. 	Regarding claims 1, 4, 8, 13 Holz-Schietinger et al. discloses a composition of non-dairy cheese” ([0011]) having zein, i.e. belong to seed protein ([0020]) to make cold set gel ([0034]). Holz-Schietinger et al. also discloses that the composition also contains another protein/peptide ([0084]) from the different plant proteins (at least in [0215]) and
one group is zein protein and another group can be from those plant proteins which interacts with the lipid to stabilize lipids in the structure including pea protein etc. ([0106]) and another group can be from plant protein which provides optimum proportion of essential amino acids and useful for cheese replicas ( [0104]) and one of more of these plant proteins can be included in addition to zein storage protein and in the presence of oil (up to 40% e.g. palm or other oil) to form a creamy material and by varying the composition, of the solution, the melting and rheology can be turned as desired and further by cross-linking of proteins the final resulting firmer cheese replica is achieved (at least in [0215]) and cross-linked enzyme can be tyrosinase ([0205]) and plant protein also help stabilize lipid and eventually provides better mouthfeel of the final product ([0106)). It is to be noted that the plant protein other than zein can be from the source of pea protein which enhances additionally cheesy note for such product ([(0144]). Therefore, it reads on if zein is first moiety other plant protein (s) are second moiety and it would have covalent bonding and as because these are two proteins, it would represent “at least one moiety selected from said first moiety and said second moiety is a tyrosine moiety ([0039] in PGPUB) as is also evidenced by applicants own specification ([0039] in PGPUB) which meets claims 1,4. It is known that alpha zein is a good substrate for tyrosinase as it is evidenced by applicants own specification ( e.g. in [0144] , alpha zein is a good substrate for TyrBm and TyrBm is tyrosinase enzyme in PGPUB [0020] ) and therefore, alpha zein has tyrosine moiety. It is also known that pea protein has also tyrosine residue as is evidenced by applicants own specification ([0162] in PGPUB). In addition, it is evidenced by NPL Zein tyrosine and also as evidenced by NPL Pea proteinthat both have tyrosine moiety.
Therefore, it meets claim limitation of the amended claim 1 recites “at least one moiety selected from said first moiety and said second moiety is a tyrosine moiety” as claimed in claim 1.
As because zein lacks the essential amino acid tryptophan as evidenced by applicants’ specification [0004]), therefore, the addition of another plant protein is selected in addition to zein in order to provide tyrosine which is known to supplement essential amino acid and also it participates in the formation of making covalent bond as is evidenced by applicants own specification ([0008]). Holz-Schietinger et al. also discloses that oil includes olive oil, coconut oil, etc. ([0021], [0109], [0113]) and up to 40% oil ([(0215]) reads on claims 8, 13.

8. 	Regarding claim 2, Holz-Schietinger et al. discloses that the cross-linking enzyme can cross-link as covalent bond (at least in [0022], [0206]). Although optional, it is understood that zein, as a broad disclosure can include any one of zein as claimed in claim 2.

9.	 Regarding claim 8, Holz-Schietinger et al. discloses oil -in -water emulsion, and 0.1-60% oil ([0227)).

10.	 Regarding claim 10, plant protein in addition to zein e.g. potato, soybean or pea protein also which in the presence of oil (up to 40% e.g. palm or other oil) to forma creamy material and by varying the composition, of the solution, the melting and rheology can be turned as desired and further by cross-linking of proteins the final resulting firmer cheese replica is achieved (at least in [0215]) and cross-linked enzyme can be tyrosinase ([0205]). Holz-Schietinger et al. also discloses that the product can form gel ([0049]). Holz-Schietinger et al. also discloses that by cross-linking the protein, cross-linked gels increase the firmness of the gel ([0194], [0215], [0219] e.g. “cold set gel’ without denaturation [0361]). Therefore, it reads on gel of claim 10.

11. 	Regarding claim 13, Holz-Schietinger et al. discloses oil -in -water emulsion, zein and 0.1-60% oil ({0227]).

12. 	Regarding claim 14, Holz-Schietinger et al. discloses that said oil is selected from olive oil, coconut oil, etc. ([(0021], [0109], [0113]).

13. 	Regarding claim 15, Holz-Schietinger et al. discloses that the composition comprises cross-linking enzyme ([0022)).

14. 	Regarding claim 16, Holz-Schietinger et al. discloses that the enzyme can be tyrosinase also to serve as cross-linking enzyme in such composition ([0205)). It is understood that the source of tyrosinase is claimed as optional and therefore, it is not addressed.

15. 	Regarding claim 18, tyrosinase enzyme will have inherent physical property as claimed in claim 18.

16. 	Regarding claim 20, Holz-Schietinger et al. discloses the added amount of the enzyme can be 0.5 -5% by weight ([0184]) and oil 5-20% by weight ([0194]), therefore, the ratio meets claim 20.
Also, Holz-Schietinger et al. discloses that by varying the composition of the solution (ratio of vicilin: legumin, type and amount of oil used), the property such as the melting and rheology can be turned as desired and further by cross-linking of proteins the final resulting firmer cheese replica is achieved (at least in [0215]). Therefore, claim 20 can also be addressed using result effective variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of protein/peptide and oil in Holz-Schietinger et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired rheology, texture of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

17. 	Regarding claims 26, 27, polysaccharides, peptides can be included in such a composition ([0140], [0205], [0206]). It is to be noted that cross-linking includes cross- linking components e.g. polypeptides which create cross-links between polypeptide chains ([0205]) and sulfhydryl oxidase, protein disulfide reductase generates ([0205]) and it is known that protein disulfide reductase enzyme can make thiol group and/or cheese replica contains dimethyl trisulfide ([0025]). It is also to be noted that zein polypeptide has primary amine, phenol and thiol as is evidenced by applicants own specification (at least in PGPUB [0018]). Therefore, if organic molecule is another protein, then they can be linked together via a covalent bond as claimed in claim 26 and as discussed in detail for claim 1 which is applicable for claim 26 also.

18. 	Claims 6,7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holz-Schietinger et al. US 2015/0305361 in view of Barnekow et al. (US 2015/0150283).

19. 	Regarding claims 6,7 Holz-Schietinger et al. is silent about specifically the particle size of such a product.
Barnekow et al. discloses that edible particles for the products like cheese, including cheese analogue, can have particle size ranging from 0.1 mm to 30 mm (at least in [0020], [0021]) and can be agglomerated form also ([0021)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify cheese replicas particle size by including the teaching of Barnekow et al. to consider the particle size from 0.1 to 30 mm (at least in [0021], [0022]) which is understood as customer desired particle size of a cheese product including cheese analog product.

20. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Holz-Schietinger et al. US 2015/0305361and further as evidenced by NPL prolamine vs Zein.

21.	 Regarding claim 19, Holz-Schietinger et al. discloses that the protein hydrolysate is 0.01-10.00% wt/vol) ([0145]), pea protein 6-10% (w/v) ([0354], [0357], [0361]) and zeins ([0234], [0300]) can be 0.1-10% ([0236]). It is to be noted that zein is a seed storage protein and it is purified corn prolamin ([0236]) , therefore, it belongs to similar
seed protein pea prolamine group and used to improve stretchebility (0236]) which provides an improved stretchebility of the resulting cheese replica as compared to a cheese replica made with just non-dairy milk ([0236]), therefore, zein will have similar range amounts as pea prolamine and pea protein or other plant proteins in combination ([0234]) are used where pea or other proteins in addition to zein, and other proteins can be in an amount from e.g. pea protein 6-10% (w/v) ([0354], [0357], [0361]) and oil is 5- 20 % by weight ([0194)).
Holz-Schietinger et al. also discloses that 2% pea globulin and 2% pea prolamin resulted firm product (at least in [0322], Ex 17) which means it is 1:1 ratio between peptide: zein (pea prolamin represents pea-zein). It is to be noted and as evidenced by NPL prolamine vs zein (page 1) that zein is a prolamine rich protein (page 1). Therefore, pea prolamine and zein (corn prolamine) belongs to same group and therefore, the disclosed 1:1 ratio (Example 17, [0322]) between pea prolamine (zein) and pea globulin (peptide/protein) is 1:1 can be considered as the disclosed ratio is applicable to zein and another protein/peptide also. Therefore, both the zein and protein/peptide have disclosure of same ratio as disclosed by Holz-Schietinger et al. (Example 17, [0322]).

22. 	Claims 1, 6, 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grover et al. US 2010/0189845 in view of Holz-Schietinger et al. US 2015/0305361 and further in view of Mussawir-Key et al. (US 2005/0220976).

23. 	Regarding claim 1, Grover et al. discloses that zein (Abstract, [0013]) , a prolamine is dissolved in an appropriate solvent to make prolamine solution and
flavoring is added to the solution (Abstract) wherein the flavorings include parmesan cheese, lime oil etc. (at least in last few lines of [0022] and in claim 22 of Grover et al.).
Grover et al. is silent about
(i) wherein said first moiety and said second moiety are linked to each other’ and

(ii) wherein at least one moiety selected from said first moiety and said second moiety is a tyrosine moiety.
Holz-Schietinger et al. discloses that tyrosinase enzyme can be used to cross- link polypeptides (proteins) in the non-dairy cheese source ([0205]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Grover (at least in [0021] e.g. prolamine solution plus parmesan cheese flavoring etc.) to include the teaching of Holz- Schietinger et al. to include tyrosinase enzyme which can be used to cross-link polypeptides (proteins) in the non-dairy cheese source ([0205]) to solidify the product in gel texture ([0204]) which , by cross-linking is capable of retaining a shape after solidification ([0204]).
It is evidenced by Mussawir-Key et al. (US 2005/0220976) that parmesan cheese flavoring can be made from non-dairy source ([0019], [0021],

24. 	Regarding claims 6 and 7, the composition, as a whole, after drying can be in particle form having particle sizes 1-120 micron.

Response to argument
25.	Applicants arguments and amendments have been considered. However, they are not persuasive and discussed below. Therefore, the rejection is maintained. 

26.	Applicants mentioned that claims 22-23 are previously withdrawn. However the status identifier for these claims remain as “Previously Presented” which should be “Withdrawn” and therefore, these claims 22,23 have been objected in this office action. 

25.	Applicants argued on page 3 3rd paragraph that “Specification recites Zein lacks lysine and tryptophan ([0004]), on contrary, it is abundant in tyrosine” 
In response, it is to be noted that examiner mentioned [0004] in specification. Therefore, it does not mention tyrosine and tyrosine is deleted in this office action because it is considered an inadvertent error. It is to be noted that even if Zein recites it has tyrosine, yet, it is not an issue. The reason is the amended claim 1 recites “at least one moiety selected from said first moiety and said second moiety is a tyrosine moiety” as claimed in claim 1. In addition, examiner used two evidentiary references  by NPL Zein tyrosine and also as evidenced by NPL Pea proteinthat both have tyrosine moiety. However, claim 1 is amended to recite both have tyrosine and as because it is evidenced by applicant’s specification also, therefore, examiner has considered the rejection as final inspite of the addition of the two evidentiary references because these two evidentiary references are not secondary prior art and also without these two evidentiary references, the rejection can be maintained. 

26.	Applicants argued on page 4 last paragraph that paragraphs [0205] and [0215] of are totally unrelated to zein protein or to a tyrosine moiety. 
In response, it is to be noted that and as mentioned in the office action above, Holz-Schietinger et al. discloses zein, protein in [0020] , [0034]. Holz-Schietinger also discloses that the composition also contains another protein/peptide ([0084]) from the different plant proteins e.g. pea protein (at least in [0215]) and one group is zein protein and another group can be from those plant proteins which interacts with the lipid to stabilize lipids in the structure including pea protein etc. ([0106]) and another group can be from plant protein which provides optimum proportion of essential amino acids and useful for cheese replicas ( [0104]). Holz-Schietinger also discloses cross-linking enzyme in  [0205]. Holz-Schietinger et al. also discloses that the enzyme can be tyrosinase also to serve as cross-linking enzyme in such composition ([0205]) and this was mentioned to address claim 16 because claim 16 is specific for the cross-linking enzyme tyrosinase. However, claim 1 was rejected properly because claim 1 is broad in this respect and any cross-linking agent can be used. Therefore, 206 and 207 were also proper and [0205], [0206], [0207], [0215] all together disclose the claimed invention. In order to address allegations (underlined) on page 5 second paragraph, the superiority of tyrosinase makes unexpected result, examiner also mentioned that “cross-linked enzyme can be tyrosinase ([0205])” to address claim 1 in prior office action.  

27.	Applicants argued on page 5 paragraph 6 that “Holtz-Schietinger in paragraphs 214-220 would be motivated to enhance the solidification process by protein denaturation which contradicts the present (applicants) invention”.
In response, examiner does not agree. The reason is Holtz-Schietinger discloses the claim limitations of zein, pea protein and cross-linker to cross-link them which meets claim 1. It is known in this art and as Holtz-Schietinger discloses that cross-linking can denature the proteins because cross-linked product may loose their own entity due to denaturation. However, this is not an issue because claim 1 does not claim that the individual protein will maintain their entity after cross-linking. It is to be noted that the alleged phrase “integrity of the cross-linked protein” does not and cannot address the functionality of the individual proteins e.g. zein and pea protein, however, integrity can be extended up to the level of nutritional quality etc. (e.g. essential amino acid availability etc.). The reason is as because Holtz-Schietinger ‘s disclosure meet two proteins are linked together, which is the claimed invention, the disclosed final product will have identical structure and function of the claimed product as claimed in claim 1. 
Therefore, the rejection is maintained and the rejection is made as final. 

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792 

/DONALD R SPAMER/Primary Examiner, Art Unit 1799